Citation Nr: 1733578	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-09 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus.

2.  Entitlement to a compensable initial rating for service-connected bilateral hearing loss.

3.  Entitlement to an initial rating, in excess of 10 percent prior to December 17, 2014 and 20 percent thereafter, for service-connected degenerative joint disease (DJD) of the right foot.

4.  Entitlement to an initial rating, in excess of 10 percent prior to December 17, 2014 and 20 percent thereafter, for service-connected DJD of the left foot.

5.  Entitlement to a compensable initial rating for service-connected status-post right pectoral cyst excision with scar.

6.  Entitlement to a compensable initial rating for service-connected Dupuytren's disease of the right hand.
7.  Entitlement to a compensable initial rating for service-connected Dupuytren's disease of the left hand.

8.  Entitlement to a compensable initial rating for service-connected DJD of the left hand.

9.  Entitlement to a compensable initial rating for service-connected restless leg syndrome.

10.  Entitlement to a compensable initial rating for service-connected right inguinal hernia.

11.  Entitlement to an initial rating in excess of zero percent, prior to August 29, 2013 and 10 percent thereafter, for service-connected status-post recurrent benign cysts and plantar warts.

12.  Entitlement to an initial rating for status-post surgical scar of the left shoulder in excess of zero percent, prior to August 28, 2013 and 10 percent thereafter, for service-connected scars, status-post left shoulder arthrotomy.

13.  Entitlement to a compensable initial rating for service-connected status-post recurrent cyst removal scars of the back, shoulder, and right wrist.

14.  Entitlement to service connection for ganglion cyst of the right wrist.

15.  Entitlement to service connection for a right elbow disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his May 2013 VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge.  However, in May 2017, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In an October 2014 rating decision, the RO granted an increased 10 percent initial rating for status-post left shoulder arthrotomy scar, effective August 29, 2013.  The decision also assigned an increased 10 percent initial rating for recurrent benign cysts and plantar warts, effective August 29, 2013.  In a May 2015 rating decision, the RO granted higher 20 percent ratings for service-connected DJD of the right and left feet from December 17, 2014, creating staged ratings, as indicated on the title page.  The Veteran has not expressed satisfaction with the increased initial ratings; these matters thus remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In an October 2014 rating decision, the RO awarded service connection for status-post left shoulder arthrotomy manifested by limitation of motion; a 10 percent rating was assigned from August 29, 2013.  To the Board's knowledge, the Veteran has not disagreed with that decision; said matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In a December 2014 rating decision, the RO granted entitlement to service connection for pilonidal cyst, and assigned a noncompensable rating.  The rating decision also denied service connection for a disability claimed as bilateral Tailor's bunions, calluses, corns, and hallux valgus, as well as service connection for bilateral plantar fasciitis.  The Veteran disagreed with the assigned rating and the denials of service connection; a statement of the case (SOC) was issued in June 2017.  To the Board's knowledge, an appeal of these issues has not yet been perfected.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2016).  As such, the matters are not currently on appeal and will be addressed no further herein.


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus has been assigned a 10 percent disability rating, which is the maximum rating authorized under the applicable schedular criteria.

2.  Throughout the appeal period, the Veteran's right ear hearing loss was productive of no worse than Level I hearing impairment and his left ear hearing loss was productive of no worse than Level II hearing impairment.

3.  The Veteran's Dupuytren's disease of the right hand is manifested by pain and painful motion, and the Veteran is not being separately compensated for this pain; there is no evidence of ankylosis.

4.  The Veteran's Dupuytren's disease of the left hand is manifested by pain and painful motion, but the Veteran is being compensated for left hand pain and painful motion; therefore, compensation for pain from the Dupuytren's disease of the left hand would constitute impermissible pyramiding.

5.  The Veteran's DJD of the left hand is manifested by x-ray evidence of degenerative arthritis, and complaints of pain upon motion.

6.  Prior to December 17, 2014, the Veteran's DJD of the right foot was manifested by x-ray evidence of degenerative arthritis, and complaints of pain upon use.

7.  From December 17, 2014, the Veteran's DJD of the right foot has been manifested by moderately severe symptoms with objective evidence of compromised weight-bearing, requirement of arch supports, and functional loss due to pain and fatigue.

8.  Prior to December 17, 2014, the Veteran's DJD of the left foot was manifested by x-ray evidence of degenerative arthritis, and complaints of pain upon use.

9.  From December 17, 2014, the Veteran's DJD of the left foot has been manifested by moderately severe symptoms with objective evidence of compromised weight-bearing, requirement of arch supports, and functional loss due to pain and fatigue.

10.  Symptoms of the Veteran's restless leg syndrome most nearly approximate moderate, but not severe, impairment.

11.  The Veteran's right inguinal hernia is small and reducible; he has not undergone surgery to treat the hernia.

12.  The scars, status-post recurrent cyst removal of the back are linear and measure 0.9 cm., 1.2 cm., 0.8 cm., 0.9 cm, and 1.1 cm; the scar, status-post recurrent cyst removal of the right wrist is linear and 1.1 cm. in length; the scar of the neck is linear and 0.8 cm. by 0.2 cm.  The scars, status-post recurrent cyst removal of the right wrist, back, and neck are superficial and stable, with no pain upon examination or resulting limitation of function.  The scar of the neck does not exhibit any characteristics of disfigurement.
13.  The status-post right pectoral cyst excision with scar is linear, measures 2.2 cm. by 0.2 cm, is superficial and stable, with no pain upon examination or resulting limitation of function.

14.  Prior to August 29, 2013, the service-connected scar, status-post left shoulder arthrotomy was linear, measured 4.0 cm. by 0.1 cm., and was superficial and stable, with no pain upon examination or resulting limitation of function.

15.  From August 29, 2013, the scar, status-post left shoulder arthrotomy is linear and painful, and measures 4.5 cm. in length; the scar is superficial and stable, and does not result in limitation of function.

16.  From July 1, 2010, the Veteran's recurrent benign cysts and plantar warts have been manifested by papular lesions affecting less than 5 percent of the exposed body surface area and less than 5 percent of the total body surface area.

17.  The competent evidence of record shows that the Veteran does not currently have a ganglion cyst of the right wrist.

18.  The competent evidence of record shows that the Veteran does not have right elbow disability due to disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code (DC) 6260 (2016).

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, DC 6100 (2016).

3.  The criteria for an initial rating of 10 percent, but no higher, for Dupuytren's disease of the right hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DCs 5024, 5228, 5229, 5230 (2016).

4.  The criteria for a compensable initial rating for Dupuytren's disease of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DCs 5024, 5228, 5229, 5230 (2016).

5.  The criteria for an initial rating of 10 percent, but no higher, for service-connected DJD of the left hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, DCs 5003, 5010 (2016).

6.  Prior to December 17, 2014, the criteria for an initial rating in excess of 10 percent for service-connected DJD of the right foot were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, DCs 5003, 5284 (2016).

7.  From December 17, 2014, the criteria for an initial rating in excess of 20 percent for service-connected DJD of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, DCs 5003, 5284 (2016).

8.  Prior to December 17, 2014, the criteria for an initial rating in excess of 10 percent for service-connected DJD of the right foot were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, DCs 5003, 5284 (2016).

9.  From December 17, 2014, the criteria for an initial rating in excess of 20 percent for service-connected DJD of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, DCs 5003, 5284 (2016).

10.  The criteria for an initial rating of 10 percent, but no higher, for restless leg syndrome, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124(a), DC 8199-8103 (2016).

11.  The criteria for a compensable initial rating for right inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.114, DC 7338 (2016).

12.  The criteria for a compensable initial rating for scars, status-post cyst removal of the right wrist, back, and neck are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.118, DCs 7800, 7802, 7804, 7805 (2016).

13.  The criteria for a compensable initial rating for status-post right pectoral cyst excision with scar are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.118, DCs 5302, 7804 (2016).

14.  Prior to August 29, 2013, the criteria for a compensable initial rating for surgical scar of the right elbow are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.118, DC 7804 (2016).

15.  From August 29, 2013, the criteria for an initial rating in excess of 10 percent for scar, status-post left shoulder arthrotomy are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, DC 7804 (2016).

16.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent, but no higher, is warranted for recurrent benign cysts and plantar warts from July 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.118, DC 7806 (2016).

17.  A ganglion cyst of the right wrist was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

18.  A right elbow disability was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Veteran and his representative have not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A pre-decisional notice letter dated in February 2010, complied with VA's duty to notify the Veteran including as to the service connection claims.  With respect to the initial rating claims, when service connection has been granted and the initial rating and effective date has been assigned, the claim of service connection has been more than substantiated.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the duty to notify is satisfied.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as private and VA treatment records have been obtained and associated with the claims file.

The Veteran was afforded VA examinations in February 2010, March 2010, June 2010, August 2014, and December 2014 with respect to the pending claims.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the February 2010, August 2014, and December 2014 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Thus, the Board finds that VA does not have a duty to assist that was unmet.

II.  Initial rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

a. Tinnitus

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent tinnitus warrants a maximum 10 percent rating.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (holding that 38 C.F.R. § 4.25(b) and DC 6260 limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral).

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available.  38 C.F.R. §4.87, DC 6260.  There is no legal basis upon which to award a higher schedular disability rating, and the Veteran's representative has submitted no evidence or argument with respect to this issue.

The Veteran has not raised any other issues with respect to the higher initial rating claim, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

b. Bilateral hearing loss

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85 (2016); Table VI; and Table VII (also Diagnostic Code 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

Table VII is subject to 38 C.F.R. § 3.383 (2016).  Section 3.383 pertains to special consideration for paired organs.  Compensation is payable for certain combinations of service-connected and non-service-connected disabilities as if both disabilities were service connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  The provision applies when hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service-connected disability meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2016).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination, a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

Here, the Veteran seeks a compensable disability rating for his service-connected bilateral hearing loss.  As explained in the law and regulations section above, the resolution of this issue involves determining the levels of hearing acuity.

In March 2010, the Veteran was afforded a VA examination as to his claimed hearing loss.  The audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
20
50
25
LEFT
20
25
55
60
40

Average pure tone threshold was 25 decibels in the right ear with speech recognition ability of 92 percent, and average pure tone threshold was 40 decibels in the left ear with speech recognition ability of 88 percent.  With respect to functional impairment, the examiner noted "while the Veteran experiences difficulty hearing and understanding, [he] denies having additional loss of the ability to perform usual daily activities."

Such examination findings translate to level I hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a noncompensable percent rating.  There is no other probative evidence which establishes that the criteria for a compensable rating have been met or more nearly approximated.

The Veteran was afforded another VA examination in December 2014 at which time the examiner noted the Veteran's report of high frequency hearing loss dating from his military service.  The audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
45
60
42.5
LEFT
35
40
65
65
51.25

Average pure tone threshold was 42.5 decibels in the right ear with speech recognition ability of 94 percent, and average pure tone threshold was 51.25 decibels in the left ear with speech recognition ability of 92 percent.  With respect to functional impairment, the Veteran reported that, as a teacher, he experiences some difficulty hearing students and asks speakers to repeat themselves.

Such examination findings translate to level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a noncompensable percent rating.  There is no other probative evidence which establishes that the criteria for a compensable rating have been met or more nearly approximated.

Accordingly, the Board finds that the evidence of record demonstrates the Veteran's bilateral hearing loss warrants no more than a noncompensable evaluation based upon the pertinent diagnostic criteria from the date of service connection.  38 C.F.R. §§ 4.7, 4.385 (2016).

The Board in no way discounts the difficulties that the Veteran experiences as a result of his service-connected hearing loss disability.  Critically, it must be emphasized that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent and valid VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a compensable disability rating.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.
The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's hearing loss is manifested by decreased hearing acuity.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech. 

The Board notes that this conclusion is consistent with the Court's holding in Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").  The Board further finds that other than difficulty hearing or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected hearing loss, such as dizziness, vertigo, or ear pain, not contemplated by the rating criteria.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.

c. Dupuytren's disease of the right and left hands, and DJD of the left hand.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

In the instant case, the Veteran's service-connected Dupuytren's disease of the right and left hands is rated under DC 5223 (two digits of one hand, favorable ankylosis of).

He is also separately service-connected for DJD of the left hand with an assigned rating of 10 percent under DC 5003 (arthritis, degenerative).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, DCs 5216-5230, Note (1).

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  See 38 C.F.R. § 4.71a, DCs 5216-5230, Note (2).

For evaluation of ankylosis of the index, long, ring, and little fingers, if both the MP and PIP joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at PIP joint or proximal thereto.  If both the MP and PIP joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the MP or PIP joint is ankylosed, and there is a gap of more than two inches (5.1 centimeters) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis.  If only the MP or PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71, DCs 5216-5230, Note 3.

For evaluation of ankylosis of the thumb, if both the carpometacarpal (CMC) and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at the metacarpophalangeal (MCM) joint or through the proximal phalanx. If both the CMC and interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the CMC or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis.  If only the CMC or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71, DCs 5216-5230, Note 4.

If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  See 38 C.F.R. § 4.71, DCs 5216-5230, Note 5.

Under DC 5219, a 40 percent evaluation is warranted for unfavorable ankylosis of the thumb and any finger.  Under DC 5223, a 30 percent evaluation is warranted for favorable ankylosis of the thumb and any finger.  Under DC 5224, a 10 percent evaluation is warranted for favorable ankylosis of the thumb, and a 20 percent evaluation is warranted for unfavorable ankylosis of the thumb. 

With ankylosis, consideration is also given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  See Note to 38 C.F.R. § 4.71a, DCs 5223, 5224.

Under DC 5228, a noncompensable evaluation is warranted for limitation of motion of the thumb with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent evaluation is warranted for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent evaluation is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Under DC 5230, a noncompensable evaluation is warranted for any limitation of motion of the ring or little finger.  Under DC 5152, a 20 percent evaluation is warranted for amputation of the thumb at the distal joint or through the distal phalanx.  A 30 percent evaluation is warranted for amputation of the thumb at the MCM joint or through the proximal phalanx.  A 40 percent evaluation is warranted for amputation of the thumb with metacarpal resection.

Under DC 5155, a 10 percent evaluation is warranted for amputation of the ring finger, without metacarpal resection, at the PIP joint or proximal thereto.  A 20 percent evaluation is warranted for amputation of the ring finger with metacarpal resection (more than one half the bone lost).

The Board has reviewed the claims file, including the VA examinations, the VA treatment records, and the Veteran's lay statements.

The Veteran was diagnosed with Dupuytren's disease of the right and left hands while on active duty.  See the STRs dated March 2010.  He was afforded a VA examination in June 2010 at which time the examiner noted that the Veteran can tie shoelaces and fasten buttons without difficulty.  He can also pick up a piece of paper and tear it without difficulty.  Upon physical examination, the fingertips of the Veteran's right and left hands could approximate the proximal transverse crease of each palm.  With the thumb attempting to oppose the fingers on the right hand, the measurement between the pad of the thumb and the tips of the fingers is:  index finger 0 cm., long finger 0 cm., ring finger 0 cm., and little finger 0 cm.  With the thumb attempting to oppose the fingers of the left hand, the measurement between the tip of the left thumb and the tips of the fingers is:  index finger 0 cm., long finger 0 cm., ring finger 0 cm., and little finger 0 cm.  Range of motion measurements of the right and left thumbs were documented as follows:  radial abduction to 70 degrees, palmar abduction to 70 degrees, metacarpophalangeal flexion to 60 degrees, and interphalangeal flexion to 60 degrees.  Range of motion measurements of the right and left index fingers were:  PIP flexion to 110, MP flexion to 90 degrees, and DIP flexion to 70 degrees.  Range of motion measurements of the right and left long fingers were PIP flexion to 110 degrees, MP flexion to 90 degrees, and DIP flexion to 70 degrees.  Range of motion measurements of the ring fingers were: PIP flexion to 110 degrees, MP flexion to 90 degrees, and DIP flexion to 70 degrees.  Range of motion measurements of the right and left little fingers were PIP flexion to 110 degrees, MP flexion to 90 degrees, and DIP flexion to 70 degrees.  Repetitive motion was possible in each finger joint and there was no additional limitation of function.  X-ray of the left hand revealed mild degenerative changes.

VA treatment records dated in December 2013 noted that the Veteran's Dupuytren's contracture of the bilateral hands was worsening.  It was indicated that the symptoms on his left hand were worse than his right, as he was now "unable to fully extent left ring finger."

The Veteran was afforded another VA examination in August 2014 with respect to his diagnosed right and left hand disabilities.  The examiner confirmed a continuing diagnosis of bilateral Dupuytren's of the palms.  The examiner explained that the current symptoms are recurring large bumps in the palms of both hands.  The Veteran reported flare-ups of symptomatology, which makes it difficult to perform basic chores and his hands get tired which spreads to his fingers, causing them to bend down at times.  The examiner reported that there is evidence of painful motion in the right and left ring fingers.  The Veteran is able to oppose his thumb pads to his fingers without a gap; there is no objective evidence of pain with regard to that movement.  There is no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palms with the fingertips.  The examiner found no limitation of extension or painful motion in the index fingers or long fingers.  The Veteran was able to perform repetitive-use testing with three repetitions.  He reported that there was additional limitation of motion in the right and left ring fingers only.  The Veteran's ability to oppose his thumbs remained intact, with no gap between the thumb pad and fingers post-test.  Similarly, there were no gaps between any fingertips and the proximal transverse crease of the palm in attempting to touch the palms with the finger-tips post-test.  There was also no post-test limitation of extension in the ring fingers or the index fingers.  Upon physical examination, the examiner reported that the Veteran did not have any functional loss or functional impairment of any of the fingers or thumbs.  He did experience tenderness/pain to palpation in both hands.  Muscle strength was intact, bilaterally.  There was no evidence of ankylosis of any of the thumb or finger joints.  The examiner reported that the Veteran's right and left hand disabilities do impact his ability to work in that the disabilities limit his grip strength, at times, making it hard to do basic chores.  The examiner further opined, "[t]here are no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the hand[s]."

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a rating of 10 percent, but no higher, for his right hand Dupuytren's disease, and he is not entitled to a compensable rating for his left hand Dupuytren's disease.  A compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015).  Moreover, the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald 28 Vet. App. 346 (2016).  Here, there is evidence of painful motion of the right hand due to the Dupuytren's disease and it is rated under a musculoskeletal diagnostic code that contains a 10 percent rating.  The Veteran is not entitled to a rating higher than 10 percent because there is no ankylosis.  The record shows that the Veteran does not have ankylosis of the bilateral thumbs or fingers.  See the VA examination reports dated June 2010 and August 2014.  In regard to ankylosis, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Therefore, the Veteran is not entitled to a higher evaluation under DCs 5219 or 5223 for unfavorable and favorable ankylosis of the thumb and any finger, or DC5224 unfavorable and favorable ankylosis of the thumb.  38 C.F.R. § 4.71a, DCs 5219, 5223, 5224.

The Veteran is not entitled to a compensable rating for his left hand Dupuytren's syndrome.  That is because he is being compensated for this symptoms pursuant to the 10 percent rating that the Board is granting in this decision for left hand DJD, and separate compensable ratings for the same symptoms would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 ("[t]he evaluation of the same disability under various diagnoses," a practice called "pyramiding," "is to be avoided); Brady v. Brown, 4 Vet.App. 203, 206 (1993) (the rationale for the prohibition on pyramiding is that "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment" suffered).

The Veteran is also not entitled to a higher rating under DC 5228 for limitation of motion of the thumb.  Under DC 5228, a 20 percent evaluation is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  During both VA examinations, the Veteran had no gap between the tips of the thumbs and the fingers.  He was able to touch the tip and pad of the distal phalanx to his thumb tips and pads, and he was able to touch the tip of his fingers to the palms of his hands.  Critically, there was no gap between the thumb pad and fingers and no functional loss or functional impairment of any of the fingers or thumb.  Therefore, the Veteran is not entitled to a higher evaluation under DC 5228.

In addition, there has not been amputation of either the thumb or ring fingers; these fingers were intact during the VA examinations.  Therefore, the Veteran is not entitled to a higher evaluation under DCs 5152 or 5155, pertaining to amputation of the thumb or ring finger.  38 C.F.R. § 4.71a, DCs 5152, 5155.

Moreover, there is no indication that the right thumb and ring finger disabilities have resulted in limitation of motion of other digits or interference with the overall function of the hand to warrant a separate evaluation consistent with the Note to 38 C.F.R. § 4.71a, DCs 5224, 5227.  In fact, the range of motion findings for the digits of the right hand were entirely normal during the VA examinations, and the August 2014 VA examiner noted that the Veteran demonstrated no limitation of motion or evidence of any painful motion of his thumbs or fingers, aside from his bilateral ring fingers.  Moreover, there was no functional loss or functional impairment of any of the fingers or thumb.

With respect to the DJD of the left hand, the Veteran is in receipt of a noncompensable rating, but, due to his pain and the fact that DC 5003 contains a 10 percent rating, he is entitled to a rating of 10 percent.  Sowers, 27 Vet. App. at 480; Petitti, 27 Vet. App. at 428-29.  As the above symptoms do not warrant a rating higher than 10 percent under this or any other potentially applicable diagnostic code, a higher rating is not warranted for left hand DJD.  Moreover, there is no basis for any higher rating based on additional functional impairment above and beyond the limitation of motion demonstrated on examination, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.  The June 2010 and August 2014 VA examiners indicated that the Veteran had normal dexterity and normal function of all of his fingers.  Although he experienced pain in his ring fingers, the Veteran had no additional range of motion limitation or joint function due to pain, fatigue, weakness, or lack of endurance following repetitive use testing.  Although the Veteran complained of easy fatigability of the hands, neither his lay statements nor the medical evidence reflect additional functional loss to the extent that a higher rating would be warranted under any potentially applicable diagnostic code.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against any higher ratings, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran has not raised any other issues with respect to the initial rating claims for Dupuytren's disease of the right and left hands, and DJD of the left hand, nor have any other assertions been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-70.

d. DJD of the right and left feet

Here, the RO has determined that the Veteran's DJD of the right and left feet is most appropriately rated under DC 5284, pertaining to "[f]oot injuries, other."  See VAOPGCPREC 9-98 (August 14, 1998) (noting that DC 5284 is, in essence, a "catch-all" provision intended to cover a variety of foot disabilities).

Under DC 5284, a 10 percent evaluation is assigned for foot injuries resulting in a moderate disability; a 20 percent evaluation is assigned for foot injuries resulting in a moderately severe disability; and a 30 percent evaluation is assigned for foot injuries resulting in a severe disability.  38 C.F.R. § 4.71a, DC 5284 (2016).  The Note following these criteria indicates that disability with actual loss of use of the foot should be rated 40 percent disabling.  Id.

The terms "moderate" and "severe" are not defined by regulation; however, the overall regulatory scheme contemplates a 10 percent rating in cases such as ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness (10 percent being a minimum rating), or where there is inward bowing of the tendo achillis with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle; a 30 percent rating is contemplated in cases of marked deformity.  See 38 C.F.R. § 4.71a, DCs 5276, 5277, 5278.

The Veteran was assigned a 10 percent rating for service-connected DJD of the right and left feet effective from the date of service connection, July 1, 2010.  See the rating decisions dated November 2010 and January 2013.  As described above, in a May 2015 rating decision, the RO assigned 20 percent ratings to the right and left feet disabilities from December 17, 2014.  For the reasons set forth below, the Board finds that higher initial ratings are not warranted for the Veteran's service-connected DJD of the right and left feet.

A review of the records show that the Veteran was diagnosed with mild to moderate degenerative arthritis involving the right first metatarsophalangeal joints through x-rays performed in February 2009.

In conjunction with his service connection claim, the Veteran was afforded a VA examination as to claimed bilateral foot disability in February 2010.  The examiner noted that, at rest, the Veteran does not experience any pain, weakness, stiffness, swelling, or fatigue.  However, while standing or walking, he experiences pain and stiffness in the bilateral feet.  The Veteran has not required surgery or on-going treatment for his bilateral foot disability.  The examiner noted that the overall functional impairment of the feet was discomfort with prolonged standing and walking.  Upon physical examination, there was no edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness, instability, or signs of deformity.  There was active motion of the metatarsophalangeal joint of the great toes, bilaterally.  Weight-bearing and nonweight-bearing of the Achilles tendon was normal, bilaterally.  The Veteran did not require the use of corrective footwear.  X-rays documented mild degenerative changes of the bilateral feet.  The examiner opined that the effect of the disability upon the Veteran's occupational activities and activities of daily living was mild.

The Veteran was afforded a VA examination in December 2014 at which time the examiner determined that the Veteran had moderately severe osteoarthritis of the bilateral feet.  The examiner noted the Veteran's report that his feet were painful upon standing and walking, and hurt to the touch.  The Veteran described the pain as a bolt to the outside of the feet, especially the 5th toe with constant throbbing.  He endorsed flare-ups of pain, which limits walking, bending, stooping, and prolonged standing.  The Veteran stated that he takes his shoes off after work.  He reported functional impairment in that he must limit exercise.  He soaks his feet in Epson salt to relieve symptoms.  The examiner reported that the DJD of the bilateral feet chronically compromises weight-bearing, and requires arch supports.  The Veteran has not required foot surgery.  Upon physical examination, the Veteran's feet were painful to palpation.  The examiner reported that this pain does contribute to functional loss.  The examiner stated that the Veteran's DJD of the bilateral feet did manifested in excess fatigability, pain on movement, pain on weight-bearing, pain on nonweight-bearing, deformity, and interference with standing.  The examiner reported that the DJD of the bilateral feet does impact the Veteran's ability to perform occupational tasks; specifically, as an instructor he must limit bending, stooping, and prolonged standing.

Accordingly, for the period prior to December 17, 2014, the evidence of record shows that the Veteran's bilateral foot disability was manifested by degenerative arthritis (DJD) with pain.  As such, the Veteran was properly assigned a 10 percent rating under DC 5003 (arthritis, degenerative).  The Board has considered whether a higher rating is warranted; however, the evidence does not demonstrate symptomatology that may be considered "moderately severe" in order to warrant a 20 percent rating under DC 5284.  The evidence prior to December 17, 2014 does not show pain upon palpation, impaired weight bearing, or foot symptomatology requiring the use of orthotics.  Rather, the Veteran reported only pain upon prolonged standing and walking.  The Board does not find that this evidence warrants a higher initial rating based upon the pertinent diagnostic criteria.

For the period dating from December 17, 2014, the evidence of record shows that the Veteran's bilateral foot disability was manifested by moderately severe osteoarthritis, which impaired weight-bearing, limited walking and standing, required arch supports, and was painful to palpation.

DC 5284 provides for ratings based on the overall severity of the disability.  In this regard, the Board notes that words such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  Overall, the Board finds that the Veteran's left and right foot symptomatology more nearly approximates that of moderately severe disability from December 17, 2014.  In coming to this conclusion, the Board finds extremely probative the fact that the December 2014 VA examiner documented the Veteran's report of pain upon standing, walking, and running, which had worsened since its onset.  Additionally, the December 2014 examiner noted that the Veteran's condition chronically compromised weight-bearing and required arch supports.  The Veteran's feet were painful upon physical examination; the December 2014 examiner reported that this pain contributed to functional loss.

Significantly, an initial rating in excess of 20 percent is not warranted because the Veteran's DJD of the right and left feet has not caused him to rely on assistive devices for locomotion, has not required medical intervention aside from arch supports, and has not been found to result in significant functional impairment.  Moreover, the evidence fails to suggest that the Veteran's disability is analogous to actual loss of use of the foot, as it is clear that the Veteran's feet are functional.  See 38 C.F.R. § 4.71a, DC 5284, Note.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, increased evaluations for the Veteran's service-connected DJD of the right and left feet are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are consistent with the assigned 10 percent and 20 percent ratings.  In this regard, the Board observes that the Veteran has complained of pain during the appeal period.  However, the effect of the pain in the Veteran's feet is contemplated in his current disability evaluations under DC 5284.  The Board recognizes that the December 2014 VA examiner noted that the Veteran's DJD of the bilateral feet results in excess fatigability, pain on movement, pain on weight-bearing, pain on nonweight-bearing, deformity, and interference with standing.  However, this functional impairment was specifically considered in the assignment of the 20 percent rating from the date of the December 2014 VA examination.  See, e.g., the rating decision dated May 2015.  Critically, as described above, the Board does not find that the Veteran's bilateral foot DJD results in such significant functional impairment as to require a rating in excess of 20 percent from December 17, 2014.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

The Veteran has not raised any other issues with respect to the initial rating claims for DJD of the right and left feet, nor have any other assertions been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-70.

e. Restless leg syndrome

The Veteran seeks entitlement to a compensable initial rating for service-connected restless leg syndrome.

There is no specific rating criterion for restless leg syndrome in the regulatory scheme.  Thus, the Board must consider a rating by analogy for a Diagnostic Code that most accurately represents the Veteran's symptomatology.  See 38 C.F.R. § 4.20.  The Veteran's restless leg syndrome is currently assigned a noncompensable disability rating under DC 8199-8103 for convulsive tics.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").

Under DC 8103, mild convulsive tics are zero percent disabling; moderate convulsive tics are 10 percent disabling, and severe convulsive tics are evaluated as 30 percent disabling.  The note to this rating code indicates that these characterizations are dependent upon the frequency and severity of the symptoms and muscle groups involved.  See 38 C.F.R. § 4.124.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The relevant evidence of record includes STRs dated in January 2010, which document the Veteran's complaint of restless sensation in the legs with constant moving at night.

The Veteran was afforded a VA examination in February 2010 at which time that he reported experiencing jerking of his arms and legs at night.  He denied tingling, numbness, abnormal sensation, pain, anesthesia, weakness of the affected parts, and paralysis of the affected parts.  He takes Ropinirole (Requip) to treat his symptoms.  He reported that he experiences fatigue from lack of sleep.  Neurological examination was normal with no apparent active symptoms.  The examiner reported that peripheral nerve involvement was not apparent upon examination.

In August 2014, the Veteran was afforded another VA examination as to his service-connected restless leg syndrome.  He reported that he continues to take medication (Requip) to control his restless leg syndrome symptoms.  The examiner noted that the Veteran has no muscle weakness in the lower extremities.  Muscle strength and sensation were intact upon physical examination.  The examiner reported that the Veteran's restless leg syndrome has no impact on his ability to work.
Based upon the evidence of record, the Board first concludes that the Veteran's restless leg syndrome warrants a 10 percent rating for moderate impairment.  Significantly, the Veteran's disability is controlled by medication, but "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Given the Veteran's reported sleep disturbance and jerking of legs during sleep, combined with the fact that these would be worse without medication, the evidence warrants the conclusion that the symptoms more nearly approximate moderate.  However, the symptoms do not more nearly approximate severe.  Neurological examination of the Veteran yielded normal findings.  The Veteran had normal findings upon examination in terms of neurological involvement and sensory and motor functioning.  Furthermore, the Board finds that DC 8103 adequately rates the condition and the Veteran is not warranted a higher rating under a different code.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against any higher rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran has not raised any other issues with respect to the initial rating claim for restless leg syndrome, nor have any other assertions been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-70.

f. Right inguinal hernia

The Veteran's service-connected right inguinal hernia has been assigned a noncompensable rating under DC 7338.

Pursuant to DC 7338, a small inguinal hernia, reducible, or without true hernia protrusion is rated noncompensable (0 percent) disabling.  An inguinal hernia that is not operated, but is remediable, is rated noncompensable (0 percent) disabling.  A postoperative recurrent inguinal hernia, readily reducible, and well supported by truss or belt is rated 10 percent disabling.  A small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  38 C.F.R. § 4.114, DC 7338.

Service treatment records dated in May 2010 documented a very small, reducible inguinal hernia on the right side.

The Veteran was afforded a VA examination in August 2014, at which time the examiner confirmed a diagnosis of inguinal hernia.  It was noted that the Veteran sometimes experiences "a twinge" at the location of the inguinal hernia.  He has not undergone surgery to treat the inguinal hernia.  The examiner reported that the right inguinal hernia was present upon examination.  The examiner described the hernia as small and readily reducible.  The use of a supporting belt was not required.  The examiner reported that the Veteran's hernia condition has no impact on his ability to work.

After a review of the evidence, the Board finds that a compensable rating for the Veteran's service-connected right inguinal hernia is not warranted for any portion of the rating period on appeal.  In this regard, the evidence of record demonstrates subjective complaints of "a twinge" at the site of the hernia.  Critically, the examiner was able to identify the right inguinal hernia upon examination; the hernia was small and readily reducible.  As described above, the Veteran has not undergone surgery to treat the hernia condition.  As such, the evidence fails to establish a post-operative recurrent inguinal hernia, readily reducible and well supported by a truss or belt or a small or large postoperative recurrent hernia that was not well supported by a truss or readily reducible.  Thus a compensable rating is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364 Gilbert, 1 Vet. App. at 55-56.

The Veteran has not raised any other issues with respect to the initial rating claim for right inguinal hernia, nor have any other assertions been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-70.

g. Scars, status-post recurrent cyst removal of the back, shoulder, and right wrist

The Veteran's service-connected scars, status-post recurrent cyst removal of the back, shoulder, and right wrist is currently assigned a noncompensable evaluation under DC 7819 (benign skin neoplasms), which provides that benign neoplasms are to be rated as scars (DCs 7801, 7802, 7803, 7804, or 7805); or as impairment of function of the affected part.

10 percent ratings are provided for scarring that is deep and nonlinear and affects an area of six square inches (DC 7801) or superficial and nonlinear and affects an area of 144 square inches (DC 7802) or one or two scars that are painful or unstable (DC 7804).  Higher ratings are provided for scarring that is deep and nonlinear and affects an area of at least 12 square inches (DC 7801) or at least three scars that are painful or unstable (DC 7804).  Any disabling effect not considered in a rating provided under diagnostic codes 7800-7804 should be rated under an appropriate diagnostic code.  (DC 7805).  38 C.F.R. § 4.118.

The Board notes that the criteria for rating scars under DCs 7800, 7801, 7802, 7803, 7804, and 7805 were changed in September 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008) (effective from October 23, 2008).  The changes apply only to applications for benefits received by VA on or after October 23, 2008.  As the date of service connection for the scars, status-post recurrent cyst removal of the back, shoulder, and right wrist is July 1, 2010, the post-October 2008 criteria apply.

Here, the Veteran contends that he is entitled to a compensable rating for his service-connected scars, status-post recurrent cyst removal of the back, shoulder, and right wrist.  See, e.g., the NOD dated March 2011.  For the reasons set forth below, the Board finds that a compensable rating is not warranted under the pertinent diagnostic criteria.
The Veteran was afforded a VA examination in February 2010.  The examiner reported that the Veteran experienced sebaceous cysts on the neck, back, and wrists, which were surgically removed.  The examiner indicated that approximately ten cysts were removed.  Critically, the Veteran does not suffer a functional impairment due to the surgical scars.  The examiner reported that there is a scar on the posterior side of the Veteran's trunk located on the back.  He has five identical scars from previous cyst excisions.  The scars are linear and measure 1.0cm x 0.1 cm each.  The scars are not painful and show no evidence of skin breakdown.  The scars are superficial with no underlying tissue damage.  There is no inflammation, edema, or keloid formation of the scars.  There is no limitation of function as a result of the scars.

The Veteran was afforded another VA examination in August 2014 at which time the examiner reported that the Veteran exhibited a surgical scar (status-post cyst excision) on the palmar side of the right wrist.  The scar is linear and measures 1.1 cm in length.  The examiner also identified five scars on the Veteran's posterior trunk (back), status-post cyst excision.  The scars were all linear and were of the following lengths: 0.9 cm.; 1.2 cm.; 0.8 cm.; 0.9 cm; and 1.1 cm.  The examiner additionally identified a scar on the right posterior neck, which measured 0.8 cm. by 0.2 cm.  The scar was not elevated, depressed, missing any underlying tissue, or adherence to underlying tissue.  The neck scar had no abnormal pigmentation or texture.  The scar did not cause any gross distortion or asymmetry of the facial feature.  There was no visible or palpable tissue loss.  The neck scar does not result in any loss of function.

In short, the evidence shows that the Veteran's scars, status-post recurrent cyst removal of the back, shoulder, and right wrist are stable and nontender without any functional loss.  The scar of the neck does not result in any disfigurement.  Accordingly, a compensable disability rating is not warranted under any of the potentially applicable diagnostic codes.  Diagnostic Code 7805 relates to scars that should be rated pursuant to limitation of function of the affected part.  As described above, the evidence of record does not show functional impairment of the trunk, right wrist, or neck due to the status-post cyst excision.

As the Veteran has a scar of the neck, the Board has considered whether a compensable rating is warranted under DC 7800 (scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck).  To warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement.  However, the Veteran's neck scar is less than 5 inches in length; the scar is not at least one-quarter inch wide at the widest part; the scar is not adherent to underlying tissue; the skin is not hypo- or hyper-pigmented in an area exceeding six square inches; the skin is not abnormal in texture in an area exceeding six square inches; the underlying tissue is not missing in an area exceeding six square inches; and the skin is not indurated and inflexible in an area exceeding six square inches.  See 38 C.F.R. § 4.118, DC 7800, Note (1).  Accordingly, the Board finds that a higher evaluation is not warranted.  See 38 C.F.R. § 4.118.

The Veteran has not raised any other issues with respect to the initial rating claim for scars, status-post recurrent cyst removal of the back, shoulder, and right wrist, nor have any other assertions been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-70.

h. Status-post right pectoral cyst excision with scar

The Veteran's service-connected status-post right pectoral cyst excision with scar is currently assigned a noncompensable evaluation under DC 5302-7804 for scar(s), unstable or painful.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen).

As described above, under DC 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804 (2016).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  Id., Note (2).

Here, the Veteran contends that he is entitled to a compensable rating for his service-connected status-post right pectoral cyst excision with scar.  See, e.g., the NOD dated March 2011.  For the reasons set forth below, the Board finds that a higher rating is not warranted under the pertinent diagnostic criteria.

The Veteran was afforded a VA examination in February 2010, at which time the examiner noted that the Veteran had a right breast mass removed in 2008.  He had no associated symptoms, and does not receive any current treatment for his status-post right pectoral cyst excision.  The Veteran did not report any functional impairment as a result of his right pectoral cyst excision.  The examiner indicated that there was an anterior side of the trunk precisely located on the right pectoral region.  The scar is linear and measures 2.0 cm. by 0.1 cm.  The scar is not painful, and there is no evidence of skin breakdown.  The scar is superficial with no underlying tissue damage.  There is no inflammation, edema, or keloid formation of the scar.  The scar is not disfiguring.  It does not cause limitation of motion or loss of function.

The Veteran was afforded another VA examination in December 2014 at which time the examiner confirmed a diagnosis of healed status-post right pectoral cyst excision scar.  The Veteran's scar is not disfiguring.  The scar is stable, and not painful.  It does not have any frequent loss of covering of skin over the scar.  The right pectoral cyst excision scar does not affect the function of the Veteran's trunk; there is no limitation of motion as a result of the scar.  The examiner reported that the scar was superficial and non-linear.  It measured 2.2 cm. by 0.2 cm.  The total area affected by the scar is approximately 0.44 square cm.  The scar does not affect the Veteran's ability to work.

In short, the evidence shows that the Veteran's status-post right pectoral cyst excision with scar is stable and nontender without any functional loss.  Accordingly, a compensable disability rating is not warranted under DC 7804 or any of the potentially applicable diagnostic codes.  Diagnostic Code 7805 relates to scars that should be rated pursuant to limitation of function of the affected part.

The Board has considered the applicability of DC 5302 (muscle injuries, group II).  Under these criteria, slight disability of the dominant extremity warrants a noncompensable evaluation, moderate disability warrants a 20 percent evaluation; moderately severe disability warrants a 30 percent evaluation; and severe disability warrants a 40 percent disability.

Critically, neither the February 2010 nor the December 2014 VA examiner indicated that the Veteran exhibited any limitation of function, to include impaired motion, as a result of his status-post right pectoral cyst excision with scar.  The Veteran reported no loss of motor or muscle function associated with this excision scar.  The Veteran's muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.

With consideration of the above, the Board notes that the Veteran is not entitled to a compensable rating under DC 5302.  In this regard the Board notes that there is no evidence that the Veteran's status-post right pectoral cyst excision with scar results in a moderately impaired function.  As described above, the evidence of record does not show functional impairment of the trunk due to the cyst excision scar.  Accordingly, the Board finds that a higher evaluation is not warranted.  See 38 C.F.R. § 4.118.

The Veteran has not raised any other issues with respect to the initial rating claim for status-post right pectoral cyst excision with scar, nor have any other assertions been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-70.

i. Scar, status-post left shoulder arthrotomy

The Veteran's service-connected scar, status-post left shoulder arthrotomy is assigned a noncompensable evaluation prior to August 29, 2013 and a 10 percent evaluation thereafter under DC 7804 (scars(s), unstable or painful).

In this matter, the Veteran contends that he is entitled to a higher rating for his service-connected scar, status-post left shoulder arthrotomy from the date of service connection.  See, e.g., the NOD dated March 2011.  For the reasons set forth below, the Board finds that higher ratings are not warranted under the pertinent diagnostic criteria.

The Veteran was afforded a VA examination in February 2010 at which time the examiner reported that the Veteran had arthrotomy surgery on his left shoulder during his military service.  The surgery resulted in a linear scar precisely located on the left shoulder.  The scar measures 4.0 cm. by 0.1 cm.  The scar was not painful upon examination.  There was no skin breakdown.  The examiner reported that the left shoulder scar is superficial with no underlying tissue damage.  There was no inflammation, edema, or keloid formation of the left shoulder scar.  The scar does not affect the motion of the Veteran's left shoulder.  The examiner indicated that there is no limitation of function due to the left shoulder surgical scar.

The Veteran was afforded another VA examination in August 2014 at which time the examiner confirmed a diagnosis of healed left shoulder arthrotomy scar.  The examiner reported that the Veteran reported that his left shoulder scar is painful.  He reported a large "divot" in the left shoulder as a result of his in-service surgery.  The examiner reported that the scar is not both painful and unstable.  The examiner indicated that the surgical scar of the Veteran's left shoulder is linear and measures 4.5 cm. in length.  Upon physical examination, the examiner reported that the Veteran's scar does not result in elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The examiner reported that there is no limitation of motion as a result of the scar, status-post left shoulder arthrotomy.  The scar does not impact the Veteran's ability to work.

Prior to August 29, 2013, the evidence shows that the Veteran's surgical scar of the left shoulder was stable and nontender without any functional loss.  Accordingly, a compensable disability rating was not warranted under DC 7804 or any of the potentially applicable diagnostic codes.  Diagnostic Code 7805 relates to scars that should be rated pursuant to limitation of function of the affected part.  It is undisputed that the Veteran has impairment of function of the left shoulder.  He is service-connected for status-post left shoulder surgery.  However, as described above, the evidence of record does not show functional impairment of the left shoulder due to the surgical scar prior to August 29, 2013.  The Board thus finds that a higher evaluation is not warranted.  See 38 C.F.R. § 4.118.

In an October 2014 rating decision, the RO increased the assigned noncompensable evaluation to 10 percent, effective from August 29, 2013.  In the October 2014 decision, the RO indicated that the increased rating was being established from the date the Veteran filed an increased rating claim.  While the evidence of record warrants an increased 10 percent rating from the date of the August 2014 VA examination based upon a painful surgical scar of the left shoulder, the Board notes that this appeal originates from an initial grant of service connection for scar, status-post left shoulder arthrotomy.  As the evidence demonstrated a worsening of symptoms from the date of the August 2014 VA examination, an increased rating is warranted from the date of the VA examination, August 25, 2014, but no earlier.  See 38 U.S.C.A. § 5110(b)(2) (the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date).  Nevertheless, the Board will not disturb the effective date of the higher rating.

Critically, the evidence of record does not show that a rating in excess of 10 percent is warranted for the surgical scar of the left shoulder from August 29, 2013.  The Board observes that 10 percent is the maximum schedular evaluation available for one or two scars that are superficial and painful on examination.  See 38 C.F.R. § 4.118, DC 7804.  As described above, the evidence of record does not show that the Veteran's surgical scar of the left shoulder has an area that exceeds at least 12 square inches in order to warrant a 20 percent rating under DC 7801.  Moreover, the objective evidence of record does not show that the Veteran's surgical scar of the left shoulder causes limitation of function of the left shoulder.  The Board therefore finds that a higher evaluation is not warranted from August 29, 2013.  See 38 C.F.R. § 4.118.

The Veteran has not raised any other issues with respect to the initial rating claim for scar, status-post left shoulder arthrotomy, nor have any other assertions been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-70.

j. Recurrent benign cysts and plantar warts

The Veteran is assigned a noncompensable (zero percent) evaluation prior to August 29, 2013 and a 10 percent disability rating thereafter for recurrent benign cysts and plantar warts under DC 7819-7806.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen).  He maintains that he is entitled to a higher rating for his service-connected disability.  For the reasons set forth below, the Board finds that a 10 percent rating is warranted for the Veteran's recurrent benign cysts and plantar warts from July 1, 2010, the date of service connection.

DC 7806 assigns disability ratings of 10 percent where the skin condition affects at least 5 percent but less than 20 percent of the entire body or of exposed areas of the body, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the prior 12 month period; and 30 percent where 20 to 40 percent of the entire body or of exposed areas of the body are affect, or where systemic therapy is required for a total duration of 6 weeks or more but not constantly in the prior 12 month period.  38 C.F.R. § 4.118, DC 7806.

As described above, the Veteran filed a claim of entitlement to service connection for recurrent benign cysts and plantar warts prior to his June 2010 active duty discharge.  Notably, the Veteran's STRs document multiple complaints of cysts and plantar warts.  See, e.g., the STRs dated January 1996, January 1997, and February 2010.

The Veteran was afforded a VA examination in March 2010 at which time the examiner reported that "[t]here is a plantar wart present at [the] plantar aspect of each foot, two identical warts measuring approximately 1.0 cm. by 1.0 cm."  The examiner indicated that there was tenderness to palpation.  There was no adherence to the underlying structure and the texture is soft, with a depressed surface.  The effect of the plantar warts on the function of the feet is mild.

The Veteran was afforded a VA examination in August 2014 at which time the examiner reported that the Veteran had both plantar warts and cysts of the back, neck, and wrist.  He diagnosed the Veteran with a papulosquamous disorder.  The examiner noted that the Veteran suffered from plantar warts of the feet and anal warts.  The Veteran's plantar wart and cyst condition has been treated with oral or topical medications in the past twelve months; specifically, Aladara/imiquimod cream 5%.  The duration of the treatment was six weeks or more, but not constant.  The Veteran has not experienced any debilitating episodes due to the benign cysts and plantar warts.  The total body area affected by the diagnosed papulosquamous disorder is less than 5%.  The percentage of the exposed area affected is 5% to 20%.  The examiner reported that the disorder does impact the Veteran's ability to work, in that he must wear shoe inserts.

VA treatment records dated in April 2016 noted a lesion on the Veteran's forehead and chin.  Lesions on the left cheek and forehead were described in May 2016.  In October 2016, it was noted that "[t]here are scattered bright red dome shaped papules on the chest and abdomen."

In light of the examination findings, service treatment records, and the Veteran's statements, the Veteran's recurrent benign cysts and plantar warts most nearly approximates the assigned 10 percent disability rating under 38 C.F.R. § 4.118, DC 7806 from the date of service connection.  A higher rating has not been met or approximated, as none of the examiners described the affected area as affecting 20 percent or more of exposed and total body areas; indeed, the most recent examiner estimated the exposed body area affected as just under 5 percent, and the Veteran's statements have not indicated otherwise.  At no time has the affected area been described as covering 20 percent or more of the total body surface or the total exposed area.

The Board recognizes that Aldara is a topical immune response modifier.  However, the evidence of record, including the Veteran's statements, does not show that the Veteran has been prescribed immunosuppressive drugs or corticosteroids for this condition such as would warrant a higher rating under DC 7806.  In Johnson v. Shulkin, No. 2016-2144 (Fed. Cir. July 14, 2017), the Federal Circuit recently held that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

Critically, in this case, the Veteran does not contend, nor does the evidence suggest that the Veteran's application of Aldara rises to the level of systemic therapy affecting the body as a whole.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence has shown that the Veteran's recurrent benign cysts and plantar warts warrant a 10 percent rating, but no higher, from July 1, 2010, the date of service connection.  The claim is granted to that extent.

The Veteran has not raised any other issues with respect to the initial rating claim for recurrent benign cysts and plantar warts, nor have any other assertions been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-70.

III. Service connection claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected when all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain diseases, including arthritis, if the condition is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013).

The Veteran contends that he suffers from a ganglion cyst of the right wrist and a right elbow disability, which were incurred in his military service.  For the reasons set forth below, the Board concludes that service connection is not warranted for these claims.

Critically, the record does not support a finding that the Veteran has any current ganglion cyst of the right wrist or right elbow disability.  STRs dated in October 1988 indicated that the Veteran exhibited a ganglion cyst of the right wrist.  However, subsequent STRs do not document a continuing diagnosis of ganglion cyst or related complaints as to the right wrist.

STRs do not document any injury to the right elbow.  However, the Veteran told the February 2010 VA examiner that he had injured his right elbow when a door hit him while he was aboard the USS WASP in 2006.  Although this injury is not documented in his STRs, the Veteran is competent to report his personal history, and the Board also finds him credible to report his in-service injury.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (lay testimony is competent to establish the presence of observable symptomatology as well as other matters).

The Veteran was afforded a VA examination in February 2010, prior to his June 2010 active duty discharge.  The February 2010 VA examiner noted the Veteran's in-service diagnosis of ganglion cyst of the right wrist, as well as his report of in-service injury of the right elbow.  After conducting a physical examination of the Veteran and reviewing contemporaneous x-rays of the right wrist and right elbow, the examiner determined that the Veteran did not have a ganglion cyst of the right wrist or right elbow disability.  The examiner specifically indicated that there was no pathology upon which to render a diagnosis as to either the right wrist or right elbow.

With respect to the right wrist, the Board recognizes that the Veteran had a cyst removed during his military service.  However, the evidence does not indicate that the removed cyst was ganglion in nature; rather, the evidence shows that the cyst removed was sebaceous.  See, e.g., the VA examination report dated February 2010.  As detailed above, the Veteran is service-connected for scars, status-post sebaceous cyst removal of the back, neck, and right wrist.

The competent and probative evidence of record contains no showing of a residual ganglion cyst of the right wrist or residual right elbow disability.  In the absence of disability, service connection is not warranted.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claims.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, evidence prior to the date of claim must be considered in determining whether the current disability requirement has been met.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Here, however, the above evidence reflects that the Veteran has not suffered from any residual disability of the October 1988 ganglion cyst of the right wrist or the 2006 right elbow injury.

To the extent the Veteran asserts that he has a current diagnosis of ganglion cyst of the right wrist or disability of the right elbow, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that he experiences some pain or discomfort might be a symptom of a residual ganglion cyst of the right wrist or right elbow disability has some tendency to establish a diagnosis.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376; Barr, 21 Vet. App. at 308-9; Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Board finds the specific opinions of the health care professionals to be more probative than the Veteran's more general lay statements as to whether the Veteran has a current ganglion cyst of the right wrist and/or right elbow disability that is due to disease or injury, as these are complex medical questions.

In sum, the evidence reflects that the Veteran was diagnosed with a ganglion cyst of the right wrist during his military service.  Moreover, the Veteran's report that he hit his elbow on a door aboard the USS WASP during active duty is competent and credible.  That alone, however, is not enough to establish service connection.  Rather, as set forth above, the record must show that disabilities resulted from the in-service diagnosis and injury.  The question of whether symptoms such as pain could constitute a disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131);  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.   Thus, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  In this case, the above evidence and analysis reflects that the Veteran's right elbow symptoms and any right wrist symptoms are not due to disease or injury.  It follows that they are not due to disease or injury in service.

For the foregoing reasons, the preponderance of the evidence is against the claims.  The benefit of the doubt doctrine is therefore not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus is denied.

Entitlement to a compensable initial rating for service-connected bilateral hearing loss is denied.

Entitlement to a rating of 10 percent, but no higher, for service-connected Dupuytren's disease of the right hand is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a compensable initial rating for service-connected Dupuytren's disease of the left hand is denied.

Entitlement to an initial rating of 10 percent, but no higher, for service-connected DJD of the left hand is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent prior to December 17, 2014 and 20 percent thereafter for service-connected DJD of the right foot is denied.

Entitlement to an initial rating in excess of 10 percent prior to December 17, 2014 and 20 percent thereafter for service-connected DJD of the left foot is denied.

Entitlement to a rating of 10 percent, but no higher, for service-connected restless leg syndrome is denied, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a compensable initial rating for service-connected right inguinal hernia is denied.

Entitlement to a compensable initial rating for service-connected scars, status-post cyst removal of the right wrist, back, and neck is denied.

Entitlement to a compensable initial rating for service-connected status-post right pectoral cyst excision with scar is denied.

Entitlement to an initial rating in excess of zero percent prior to August 29, 2013 and 10 percent thereafter for service-connected scar, status-post left shoulder arthrotomy is denied.

Entitlement to an initial rating of 10 percent, but no higher, for recurrent benign cysts and plantar warts is granted from July 1, 2010.

Entitlement to service connection for a ganglion cyst of the right wrist is denied.

Entitlement to service connection for a right elbow disability is denied.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


